            Case 1:16-cv-02405-DLF Document 45 Filed 10/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RICHARD JONES,

                Plaintiff,

       v.                                       Civil Action No. 16-2405 (DLF)

DISTRICT OF COLUMBIA,

                Defendant.


                   STIPULATION OF DISMISSAL WITH PREJUDICE

       The Parties stipulate and agree that plaintiff’s claims in the above-captioned

action against defendant the District of Columbia have been resolved and are

dismissed, with prejudice, pursuant to         Federal Rule of      Civil Procedure

41(a)(1)(A)(ii).

Dated: October 16, 2019.                   STIPULATED BY:

                                           KARL A. RACINE
/s/ William Claiborne                      Attorney General for the District of
WILLIAM CLAIBORNE (446579)                 Columbia
CLAIBORNELAW
717 D Street, N.W., Suite 300              TONI MICHELLE JACKSON
Washington, D.C. 20004                     Deputy Attorney General
(202) 824-0700                             Public Interest Division
claibornelaw@gmail.com
                                           /s/ Fernando Amarillas
Counsel for Plaintiff                      FERNANDO AMARILLAS (974858)
                                           Chief, Equity Section

                                           /s/ Michael A. Tilghman II
                                           MICHAEL A. TILGHMAN II (988441)
          Case 1:16-cv-02405-DLF Document 45 Filed 10/16/19 Page 2 of 2



                                        SCOTT P. KENNEDY
                                        BRENDAN HEATH [1619960]
                                        Assistant Attorneys General
                                        441 4th Street, N.W., Suite 600 South
                                        Washington, D.C. 20001
                                        (202) 727-6247
                                        (202) 741-8776 (fax)
                                        michael.tilghman@dc.gov

                                        Counsel for Defendant




      
         Admitted to practice only in the State of Washington. Practicing in the
District of Columbia under the direct supervision of Fernando Amarillas, a member
of the D.C. Bar. See LCvR 83.2(f).

                                       2
